 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNovel Kmt, Inc. and Juan R. Guillen. Case 22-CA-16209July 13, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn November 21, 1989, Administrative LawJudge Raymond P Green issued the attached deci-sion The Respondent filed exceptions and a sup-porting bnefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Novel Knit,Inc, Fairview, New Jersey, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the OrderI The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 The Respondent has requested oral argument The request is deniedas the record, exceptions, and bnef adequately present the Issues and thepositions of the partiesThe Respondent also requests that the Board receive further evidencein the form of testimony from its president, Robert Abood, and its plantmanager, Wilbur Luhrs In support of this request, the Respondent at-tached to its brief affidavits executed by Abood and Luhrs, both datedafter the judge issued his decision The Respondent claims that because Itwas not represented by counsel at the heanng, it did not recognize theImportance of Abood's testimony and that the information presentedthrough Luhrs' ongmal testimony was not developed as fully as it mighthave beenThe Respondent's request is denied Insofar as the request constitutes amotion to reopen the record for further hearing, the request falls to satis-fy Sec 102 48(d)(1) of the Board's Rules and Regulations because the Re-spondent has not shown that the evidence It wishes to adduce is newlydiscovered and previously unavailable Further, the affidavits are not apart of the record, see Sec 102 45(b), and are not in accord with Secs102 30 and 102 38 See ABC Trans-National Transport, 247 NLRB 240 fn1 (1980) We shall therefore not consider the affidavits in resolving thiscontroversyWayne Eastman Esq , for the General CounselRobert Abood and Phillip White, for the RespondentDECISIONSTATEMENT OF THE CASERAYMOND P GREEN, Administrative Law Judge Thiscase was tried in Newark, New Jersey, on September 25and 26, 1989 The charge was filed on March 9, 1989,1and the complaint was issued on Apnl 20, 1989 In sub-stance, the complaint alleges that the Respondent dis-charged Juan R Guillen because he posted a sign urginghis coemployees to get a unionOn the entire record, including my observation of thedemeanor of the witnesses, and after considering thebriefs filed, I make the followingFINDINGS OF FACTI JURISDICTIONThe Respondent admits and I find that it is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the ActII ALLEGED UNFAIR LABOR PRACTICESJuan Guillen commenced his employment at NovelKnit in January 1988 as a knitter on the night shift Hisimmediate supervisor was Daniel Francisco and therewere usually four or five other knitters who also wereemployed on the night shiftThe Company's owner is Robert Abood, the generalmanager is Wilbur Luhrs, and the day-shift supervisor isJose ZapataBasically, the knitter's job consists of running a groupof five or six knitting machines While doing so, he is re-sponsible for monitoring their progress to make sure thatthe cloth being produced (in this case lace), is comingout correctly In the event that a knitter sees a minorproblem occurring, he may fix it himself However, he isresponsible to stop a particular knitting machine if thelace being produced is coming out damaged In thatcase, the knitter is supposed to notify the foreman who isresponsible for determining the correction The mostcommon problems are holes in the material, brokenthreads, and dropped stitches There is no dispute that bythe nature of the work damages will occur through nofault of the knitter The role of the knitter is to catch thedamage as soon as possible, to stop the machine, and torefer the problem to the foremanIn December, Guillen talked to some of the other em-ployees on the night shift about getting a union This didnot get much responseOn the evening shift of December 28-29, Guillen madeand put up a sign in the locker room stating in effect thatthe solution for the employees was getting a unionWilbur Luhrs the plant manager acknowledges that hebecame aware of this sign and Guillen's responsibility forposting it 2 Luhrs also acknowledges that when NightAll dates are in 1989 unless otherwise indicated2 The testimony of Luhrs on this (and on other points) was inconsistentwith an affidavit he had given during the investigation of the case In hisaffidavit, Luhrs denied that he was told that Guillen had posted a signHe stated that he was aware of a proumon sign being posted sometime inOctober 1989299 NLRB No 11 NOVEL KNIT, INC59Foreman Daniel Francisco told him about the sign, hetold Francisco to not allow Guillen to punch in for workon the evening of December 29-30 and to tell Guillen tosee Luhrs in the office on the morning of December 30On December 29 Gmllen showed up for work but wasnot allowed to enter the plant as per Luhr's instructionsto Francisco From the conversation he had with Fran-cisco, Guillen figured that he had been dischargedWhen he appeared at the office on the morning of De-cember 30, this was confirmed and he was given his finalcheckGiven the timing of the events in this case, with thedischarge of Guillen accomplished immediately upon dis-covering that he had posted a sign urging employees toget a union, there is a strong pnma facie case in supportof tht. contention that Guillen was discharged because ofunion activitiesWilbur Luhrs testified that he made the decision todischarge Guillen and that he did so without consultingowner Abood 3 Luhrs testified that his discharge deci-sion was based on Guilien's poor work performance andwas specifically triggered by the fact that Guillen wastardy on December 28/29 and was absent on December29-30In support of the contention that Guillen did poorwork, the company cited two occasions when the goodsproduced by his knitting machines had long and exten-sive damages in them On one of these occasions, thedamage apparently went through the entire roll, meaningthat Guillen had let that machine run for his entire shiftwithout catching the damageGuillen does not dispute that on two occasions duringhis employment he was told about damages and was toldto be more careful He testified, however, that theseevents took place well before December 28 Luhrs ac-knowledged that the first of these transactions may havehappened in late November and that the other occurredsometime in December In an affidavit given by Francis-co, he stated that both instances occurred in NovemberNotwithstanding the damaged goods, Luhrs concededthat although he may have been on the verge of dis-charging Guillen, he did not in fact make a decision todo so until December 29, which as noted above, is afterGuiIlen posted the signThe timecards of GuiIlen show that on December 28-29 he punched in late at 647 p m and that he left about10 minutes early Luhrs testified that this and the factthat Gmllen did not work on December 29-30 triggeredhis decision to discharge Guillen Yet the reason thatGuillen did not work that night was not because GuiIlendid not show up, but because Luhrs had instructed Fran-cisco not to let Guillen work that eveningIn my opinion, the General Counsel has shown thatthe reason that the Company discharged Guillen was be-cause he posted a union sign on December 28 I alsoconclude that the Respondent has failed to meet itsburden of showing that it would have discharged Guilleneven in the absence of his protected activity WrightLine, 251 NLRB 1083 (1980)3 In his pretrial affidavit, Luhrs stated that he did consult with Aboodbefore discharging QuillenCONCLUSION OF LAWBy discharging Juan R Guillen because he posted asign urging employees to unionize, the Respondent hasengaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (3) and Section2(6) and (7) of the ActREMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find that it must be orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the ActHaving discrimmatonly discharged an employee, Re-spondent must offer him reinstatement and make himwhole for any loss of earnings and other benefits, com-puted on a quarterly basis from date of discharge to dateof proper offer of reinstatement, less any net mtenmearnings, as prescribed in F W Woolworth Go, 90NLRB 289 (1950), plus interest as computed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, Novel Knit, Inc, its officers, agents,successors, and assigns, shall1 Cease and desist from(a)Discharging or otherwise discriminating againstany employee for supportmg unionization(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Juan R Guillen immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or any other rights or privileges previouslyenjoyed, and make him whole for any loss of earningsand other henefits suffered as a result of the discrimina-tion against him m the manner set forth in the remedysection of the decision(b)Remove from its files any reference to the unlawfuldischarge and notify Juan R Guillen in writing that thishas been done and that the discharge will not be usedagainst him in any way(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(d)Post at its facility in Fairview, New Jersey, copiesof the attached notice marked "Appendix "5 Copies ofthe notice, on forms provided by the Regional Directorfor Region 22 after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these nghtsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT discharge or otherwise discriminateagainst any of you for supportmg any unionWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Juan R Guillen immediate and full re-instatement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his semonty or any other rights or privilegespreviously enjoyed and WE WILL make him whole forany loss of earnings and other benefits resulting from hisdischarge, less any net mtenm earnings, plus interestWE WILL notify him that we have removed from ourfiles any reference to his discharge and that the dis-charge will not be used against him in any wayNOVEL KNIT, INC